DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 6/23/2021 has been entered. Claims 1-14 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (US 4,239,042) in view of Fujii et al. (US 2009/0018511 A1) and further in view of Pavcnik et al. (US 2003/0051735 A1).
Regarding claims 1 and 10, Asai discloses a set (figures 1 and 2) for peripheral nerve blocking, comprising: 
a cannula 6 (column 4, lines 25-31) for puncturing a perineural space, the cannula 6 having a cannula distal tip 8; 
an outer catheter sleeve 1 with an outer catheter sleeve distal end 9 and an outer catheter sleeve proximal end (end comprising element 4), wherein the outer catheter sleeve 1 can be pushed onto the cannula 6 such that the cannula distal tip 6 protrudes beyond the outer catheter sleeve distal end 9 (figure 2); 

a first connector part 4 on the outer catheter sleeve proximal end (end comprising element 4), 
wherein the inner catheter 2 has a second connector part 12, which is complementary to the first connector part 4 (figure 6, column 4, lines 40-43), and the inner catheter 2 can be secured in the outer catheter sleeve 1 by connecting the first connector part 4 and the second connector part 12 in an axial position, in which the inner catheter distal end (figure 6) protrudes out of the outer catheter sleeve distal end 9 with a predetermined length having the outlet opening (opening located at element 16 in figure 3). Asai is silent regarding the cannula being rigid and the cannula distal tip being rigid. However, since element 6 of Asai is used for puncturing the skin, the element 6 needs to be rigid in order to function. Thus, Asai is inherently teaching the cannula to be rigid and the cannula distal tip being rigid. To further prove this evidence, Fujii teaches a design of a medical needle device wherein the cannula 1 (figure 4) is a rigid cannula with rigid cannula distal tip (paragraph 0073, lines 11-16) for the purpose of puncturing the skin (paragraph 0073, lines 11-16). Asai is silent regarding wherein the inner catheter also has, in addition to the outlet opening on the inner catheter distal end, a proximal outlet opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inside surface of the outer catheter sleeve when the inner catheter is inserted into the outer catheter sleeve, to allow passage of liquid from the proximal outlet opening through the annular space in a distal direction; and wherein the proximal outlet opening is located at a proximal end of the inner catheter.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the set of Asai to incorporate the inner catheter also has, in addition to the outlet opening on the inner catheter distal end, a proximal outlet opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inside surface of the outer catheter sleeve to allow passage of liquid from the proximal outlet opening through the annular space in a distal direction; and when the inner catheter is inserted into the outer catheter sleeve wherein the proximal outlet opening is located at the proximal end 
Asai modified in view of Pavcnik is silent regarding the positioning of the proximal outlet opening with respect to the outlet opening on the inner catheter distal. Asai and Pavcnik discloses the application of their respective system to any of the surgical operations where catheter is used. Therefore, Asai and Pavcnik is silent regarding the dimensions of their respective systems especially silent regarding wherein the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end. The instant disclosure describes the parameter of the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end as being merely preferable, and does not describe the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end as contributing any unexpected results to the system. As such, parameters such as the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end would be dependent on the actual application of the set and, thus would be a design choice based on the actual application.

Regarding claim 8, Asai discloses wherein the inner catheter 2 is made of a flexible plastic (column 3, lines 21-27, “polyurethane” is plastic).


However, Pavcnik teaches wherein the proximal outlet opening 38 is adjacent (adjacent is a subjective term and do not necessarily mean right next to therefore, regardless of distance between element 38 and element 31, element 38 is construed as adjacent to element 31) to the second connector part 31 (paragraph 0043, lines 3-7 since element 31 is capable to engage and lock, element 31 can be construed as a connector part) for the purpose of closing the opening in the blood vessel caused by insertion of the set (paragraph 0044, lines 66-69).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the inner catheter of Asai to incorporate the proximal outlet opening is adjacent to the second connector part as taught by Pavcnik for the purpose of closing the opening in the blood vessel caused by insertion of the set (paragraph 0044, lines 66-69).

Claim 3, 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (US 4,239,042) in view of Fujii et al. (US 2009/0018511 A1) in view of Pavcnik et al. (US 2003/0051735 A1) and further in view of Suzuki et al. (US 4,629,450).
Regarding claim 3, Asai discloses wherein the outer catheter sleeve 1 consists of a plastic including polypropylene (column 3, lines 2-5) but is silent regarding the plastic is a soft flexible plastic. However, it is construed that polypropylene is a soft flexible plastic. To further prove this evidence, Suzuki teaches element 31 is made of a soft flexible plastic (column 5, lines 14-20) wherein element 31 could be made of polypropylene. Thus, Asai is inherently teaching the outer catheter sleeve consists of a soft flexible plastic.



Regarding claim 9, Asai discloses wherein the inserted inner catheter 2 reinforces the outer catheter sleeve 1 against kinking (column 3, lines 31-40, element 2 is reinforced with a firmer material therefore, element 2 will further reinforce the element 1 when inserted inside element 1).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (US 4,239,042), in view of Fujii et al. (US 2009/0018511 A1), in view of Pavcnik et al. (US 2003/0051735 A1) and further in view of Massengale (US 2002/0052576 A1).
Regarding claim 2, Asai/Fujii/Pavcnik (hereinafter referred as “modified Asai”) discloses each and every limitation as set forth above in claim 1. Asai further discloses wherein a transfusion set or other instrument (column 4, lines 45-47) is connected proximally to the inner catheter 2 in the second connector part 12 (connected via element 13 which connected to element 12). However, modified Asai is silent regarding the transfusion set or other instrument including an injection tubing.
However, Massengale teaches a method of fluid delivery using catheter wherein an injection tubing 70 (figure 2) is connected to the inner catheter 76 for the purpose of injecting necessary medications or fluids into the patient’s blood stream (paragraph 0121).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the transfusion set or other instrument of modified Asai to incorporate an injection tubing as taught by Massengale for the purpose of injecting necessary medications or fluids into the patient’s blood stream (paragraph 0121).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (US 4,239,042), in view of Fujii et al. (US 2009/0018511 A1), in view of Pavcnik et al. (US 2003/0051735 A1), in view of Suzuki et al. (US 4,629,450) and further in view of Bodicky (US 4,613,329).
Regarding claim 5, modified Asai/Suzuki (hereinafter referred as “modified Asai ‘42”) discloses the claimed invention substantially as claimed, as set forth above, in claim 3. Modified Asai ‘42 is silent regarding wherein the outer catheter sleeve is in contact with an outside circumference of the rigid cannula with the outer catheter sleeve distal end under elastic prestress.
However, Bodicky teaches a design of a catheter placement device wherein outer sleeve 110 is in contact with an outside circumference of the cannula 120 with outer sleeve distal end under elastic prestress (column 10, lines 5-13) for the purpose of assisting in preventing the reverse movement of the cannula (column 9, line 61-column 10, line 19).
It is construed that one of ordinary skill in the art would modify the outer catheter sleeve distal end of modified Asai ‘42 in view of Bodicky wherein the modified device of modified Asai ‘42 in view of Bodicky will have the outer catheter sleeve in contact with an outside circumference of the rigid cannula with the outer catheter sleeve distal end under elastic prestress.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the device of modified Asai ‘42 to incorporate wherein the outer catheter sleeve is in contact with an outside circumference of the rigid cannula with its outer catheter sleeve distal end under elastic prestress as taught by Bodicky for the purpose of assisting in preventing the reverse movement of the cannula (column 9, line 61-column 10, line 19).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (US 4,239,042), in view of Fujii et al. (US 2009/0018511 A1), in view of Pavcnik et al. (US 2003/0051735 A1) and further in view of Valaie (US 7,682,337 B2).
Regarding claim 6, modified Asai discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Asai is silent regarding wherein the first connector part is a female Luer Lock connector part and the second connector part is a male Luer Lock connector part. 
However, Valaie teaches wherein the first and second connector parts are Luer Lock connector parts (column 4, lines 30-31) and wherein one of the first and second connector parts comprise a male connector and other of the first and second connector parts comprise a female connector (column 4, lines 34-38) but is silent regarding wherein the first connector part is a female Luer Lock connector part and the second connector part is a male Luer Lock connector part. However, according to MPEP 2144.04 (VI)(A), it is well known in the art to reverse the part. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the device of modified Asai to incorporate wherein the first connector part is a female Luer Lock connector part and the second connector part is a male Luer Lock connector part as taught by Valaie for the purpose of securely connecting the inner catheter and the outer catheter sleeve (column 4, lines 34-38). Furthermore, according to MPEP 2144.06(II), it is well known in the art to substitute equivalents known for the same purpose.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (US 4,239,042), in view of Fujii et al. (US 2009/0018511 A1), in view of Pavcnik et al. (US 2003/0051735 A1) and further in view of Noone et al. (US 6,228,073 B1).

However, Noone teaches a design of a catheter device wherein the outer catheter sleeve 10 (figure 1) has a wing 28a, 28b on the outer catheter sleeve proximal end (end where element 28a, 28b located) for the purpose of facilitating the control of the angular positioning and torsional forces on the outer catheter sleeve (column 3, lines 58-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the outer catheter sleeve of modified Asai to incorporate wherein the outer catheter sleeve has a wing on the outer catheter sleeve proximal end as taught by Noone for the purpose of facilitating the control of the angular positioning and torsional forces on the outer catheter sleeve (column 3, lines 58-65).

Claims 1, 3, 4, 6-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 4,629,450) in view of Valaie (US 7,682,337 B2) and further in view of Pavcnik et al. (US 2003/0051735 A1).
Regarding claims 1 and 10, Suzuki discloses a set for peripheral nerve blocking (set formed by device shown in figures 6-8), comprising: 
a rigid cannula 60 (column 6, lines 32-37) for puncturing a perineural space, the rigid cannula 60 having a rigid cannula distal tip (tip comprising element 63); 
an outer catheter sleeve 80 with an outer catheter sleeve distal end (end of element 80 farthest away from element 82) and an outer catheter sleeve proximal end (end of element 80 comprising element 82), wherein the outer catheter sleeve 80 can be pushed onto the rigid cannula 60 such that the rigid cannula distal tip (tip comprising 
an inner catheter 45 can be inserted through the outer catheter sleeve 80 after extraction of the rigid cannula 60 from the outer catheter sleeve 80, the inner catheter 45 having an inner catheter distal end (end of element 45 that gets inserted into the blood vessel) and an outlet opening (opening in element 45) on the inner catheter distal end (end of element 45 that gets inserted into the blood vessel); and 
a first connector part (a portion of element 82 that connects to a portion of element 72) on the outer catheter sleeve proximal end (end of element 80 comprising element 82) but is silent regarding wherein the inner catheter has a second connector part, which is complementary to the first connector part, and the inner catheter can be secured in the outer catheter sleeve by connecting the first connector part and the second connector part in an axial position, in which the inner catheter distal end protrudes out of the outer catheter sleeve distal end with a predetermined length having the outlet opening.
However, Valaie teaches a method of connecting needle and catheter wherein the inner catheter 12 has a second connector part 46, which is complementary to the first connector part 48, and the inner catheter 12 can be secured in the outer catheter sleeve 30 by connecting the first connector part 48 and the second connector part 46 in an axial position, in which the inner catheter distal end (end comprising element 18) protrudes out of the outer catheter sleeve distal end 32 with a predetermined length having the outlet opening (opening in element 12) for the purpose of securely connecting the inner catheter and the outer catheter sleeve (column 4, lines 34-38).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the set of Suzuki to incorporate wherein the inner catheter has a second connector part, which is complementary to the 
However, Pavcnik teaches a design of a catheter (figure 4) wherein the inner catheter 29 (figure 4) also has, in addition to the outlet opening (opening where element 34 touches element 35) on the inner catheter distal end 35, a proximal outlet opening 38 in a wall of the inner catheter 29 that opens into an annular space (hollow space between element 27 and 29) between an outside surface of the inner catheter 29 and an inside surface of the outer catheter sleeve 27, to allow passage of liquid (the element 38 doesn’t prevent liquid to move towards element 33 and thus, element 38 is allowing liquid flow towards the element 33) from the proximal outlet opening 38 through the annular space (hollow space between element 27 and 29) in a distal direction (direction from element 38 towards element 33); and when the inner catheter 29 is inserted into the outer catheter sleeve 27 wherein the proximal outlet opening 38 is located at a proximal end (end where element 38 is located, examiner construes that element 38 is located at a distance from proximal end of the catheter 29 however, applicant’s invention also has proximal outlet opening located at a distance from the proximal end therefore, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the set of Suzuki to incorporate the inner catheter also has, in addition to the outlet opening on the inner catheter distal end, a proximal outlet opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inside surface of the outer catheter sleeve when the inner catheter is inserted into the outer catheter sleeve, to allow passage of liquid from the proximal outlet opening through the annular space in a distal direction; and wherein the proximal outlet opening is located at the proximal end of the inner catheter as taught by Pavcnik for the purpose of closing the opening in the blood vessel caused by insertion of the set (paragraph 0044, lines 66-69).
Suzuki modified in view of Pavcnik is silent regarding wherein the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end. The instant disclosure describes the parameter of the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end as being merely preferable, and does not describe the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end as contributing any unexpected results to the system. As such, parameters such as the proximal outlet opening is closer to the second connector part than to the outlet opening on the inner catheter distal end are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation 

Regarding claim 3, Suzuki is silent regarding wherein the outer catheter sleeve consists of a soft flexible plastic in one embodiment.
However, Suzuki teaches in a different embodiment that element 31 is made of a soft flexible plastic (column 5, lines 14-20) for the purpose of preventing injury to the blood vessel wall.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the material of the outer catheter sleeve in one embodiment of Suzuki to incorporate a soft flexible plastic as taught by different structure in a different embodiment of Suzuki for the purpose of preventing injury to the blood vessel wall.

Regarding claim 4, Suzuki is silent regarding wherein the outer catheter sleeve tapers conically distally on the outer catheter sleeve distal end in one embodiment.
However, Suzuki teaches in a different embodiment that element 31 tapers conically distally on a distal end of element 31 (column 4, lines 57-59, figure 3) for the purpose of reducing the puncture resistance and facilitating the insertion of the catheter (column 4, lines 57-59).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the distal end of the outer catheter sleeve in one embodiment of Suzuki to incorporate the outer catheter sleeve tapers conically distally on the outer catheter sleeve distal end as taught by a different 
 
Regarding claim 6, Suzuki is silent regarding wherein the first connector part is a female Luer Lock connector part and the second connector part is a male Luer Lock connector part. 
However, Valaie teaches wherein the first and second connector parts are Luer Lock connector parts (column 4, lines 30-31) and wherein one of the first and second connector parts comprise a male connector and other of the first and second connector parts comprise a female connector (column 4, lines 34-38) but is silent regarding wherein the first connector part is a female Luer Lock connector part and the second connector part is a male Luer Lock connector part. However, according to MPEP 2144.04 (VI)(A), it is well known in the art to reverse the part. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the device of Suzuki to incorporate wherein the first connector part is a female Luer Lock connector part and the second connector part is a male Luer Lock connector part as taught by Valaie for the purpose of securely connecting the inner catheter and the outer catheter sleeve (column 4, lines 34-38).

Regarding claim 7, Suzuki discloses wherein the outer catheter sleeve 80 has a wing (see “W” in figure 8 below) on the outer catheter sleeve proximal end (end of element 80 comprising element 82).

    PNG
    media_image1.png
    161
    393
    media_image1.png
    Greyscale


Regarding claim 8, Suzuki is silent regarding wherein the inner catheter is made of a flexible plastic in one embodiment.
However, Suzuki teaches in a different embodiment that element 31 is made of a flexible plastic (column 5, lines 14-20) for the purpose of preventing injury to the blood vessel wall.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the material of the inner catheter in one embodiment of Suzuki to incorporate a flexible plastic as taught by different structure in a different embodiment of Suzuki for the purpose of preventing injury to the blood vessel wall.
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 that in response to Office Action’s indication that “claim could overcome the prior art of record if the claim is further amended to recite the application or purpose for having the opening at the specific location then the claim could overcome the prior art of record, claim 1 has been amended to recite “wherein the inner catheter also has, in addition to the outlet opening … to allow passage of liquid form the proximal outlet opening through the annular space in a distal direction”. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783